NOT DESIGNATED FOR PUBLICATION

                                           No. 121,136

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                      MAX CAMPBELL JR.,
                                         Appellant,

                                                 v.

                             KANSAS DEPARTMENT OF REVENUE,
                                       Appellee.


                                 MEMORANDUM OPINION

       Appeal from Phillips District Court; PRESTON PRATT, judge. Opinion filed April 10, 2020.
Affirmed.


       Andrew J. Walter, of Walter & Walter, LLC, of Norton, for appellant.


       Charles P. Bradley, of Legal Services Bureau, Kansas Department of Revenue, for appellee.


Before ARNOLD-BURGER, C.J., GREEN and BUSER, JJ.


       PER CURIAM: Max Campbell Jr. appeals the suspension of his driving privileges.
On appeal, he argues that the trial court erred in ruling the following: (1) The law
enforcement officer had reasonable suspicion to extend the traffic stop, (2) the law
enforcement officer had reasonable suspicion to request a preliminary breath test, and (3)
the law enforcement officer had probable cause to believe Campbell was driving under
the influence of alcohol (DUI). We disagree. And because we conclude that the officer
had reasonable suspicion to investigate Campbell for DUI and that probable cause existed
to arrest him, we affirm.




                                                  1
FACTS:


       On June 11, 2018, Phillips County Sheriff's Deputy Brandon Gaede and another
deputy saw Max Campbell standing in front of a van around midnight. They thought this
was "a little odd." So, the deputies stopped to check on Campbell and his van to make
sure it was working. Campbell told the deputies that he had heard a sound coming from
the van, and he was worried that his grill had broken and was dragging on the ground.


       During this interaction, Deputy Gaede did not see any signs of impairment.
Deputy Gaede noticed that Campbell had trouble standing and walking, but Campbell
explained that he had a bad back and bad knees. Deputy Gaede allowed Campbell to
leave in his van.


       Campbell turned right and drove up onto the curb of the road, almost striking a
pole. Deputy Gaede turned on his emergency lights. Campbell did not immediately stop
in response to the deputy's emergency lights. When he eventually stopped, Deputy Gaede
asked Campbell what caused him to hit the curb and almost hit the pole. Campbell
explained he was drinking from a large cup of water.


       While talking with Campbell, Deputy Gaede did not smell any odor of alcohol.
Deputy Gaede tried to detect if Campbell had been drinking by getting two feet or less
from Campbell while they were speaking. And during this second interaction with
Campbell, Deputy Gaede did not observe Campbell slurring his speech or having
bloodshot eyes.


       After running Campbell's van registration and insurance information, Deputy
Gaede returned to Campbell's van and returned his papers. Then Deputy Gaede spoke
with Campbell about his traffic infraction. For example, at Campbell's trial, Deputy
Gaede explained that he "returned, . . . gave [Campbell] his insurance information, and


                                            2
spoke with him a little longer about" his concerns he had on Campbell's traffic infraction
in going off the road. At that moment, Deputy Gaede smelled alcohol.


          Deputy Gaede asked Campbell if he had been drinking and Campbell stated that
he had one beer. Based on Campbell driving off the road and almost hitting a pole, as
well as the odor of alcohol, Deputy Gaede told Campbell he would need him to complete
some field sobriety tests. When Campbell got out of the van, Deputy Gaede did not see
any problems concerning Campbell's balance and coordination.


          After Campbell left his van, Deputy Gaede asked Campbell to take a horizontal
gaze nystagmus test (HGN). When Campbell was attempting to perform the HGN,
Campbell needed to sit on the tailgate of a patrol pickup to perform the test. Campbell
explained that his bad back and bad knees kept him from standing during the test.
Campbell then declined to perform the one-leg-stand and walk-and-turn tests because of
his back and knees.


          Deputy Gaede then asked Campbell to take a preliminary breath test (PBT). The
factors that Deputy Gaede relied on for requesting the PBT were the following:
Campbell's driving off the roadway; Campbell's inability to perform the field sobriety
tests because of his medical conditions; Campbell's odor of consumed alcohol about him;
and Campbell's refusal to take the PBT test. Deputy Gaede then placed Campbell under
arrest.


          After Deputy Gaede arrested Campbell, a search of Campbell's van revealed an
open container of alcohol. Campbell's blood alcohol content was 0.12. KDOR suspended
Campbell's driver's license. Campbell timely filed a petition for review in the Phillips
County District Court. At the bench trial, Deputy Gaede's testimony was inconsistent on
whether Campbell had slurred speech and bloodshot or watery eyes. Based on his
inconsistent testimony, the trial court found that Campbell did not have slurred speech or
bloodshot eyes. Nevertheless, the trial court found that Campbell's eyes were watery.
                                              3
        Following the trial, the trial court denied Campbell's petition for review and
suspended his driver's license. Campbell timely appeals.


Did the Trial Court Err in Ruling the Deputy Had Reasonable Suspicion to Expand the
Stop?


        Campbell argues that the traffic stop was expanded twice without reasonable
suspicion: First, Campbell argues that he should have been allowed to proceed on his
way without being subjected to further delay for additional questioning after Deputy
Gaede returned his registration and insurance. Campbell relies on Rodriguez v. United
States, 575 U.S. 348, 135 S. Ct. 1609, 191 L. Ed. 2d 492 (2015), for the following legal
proposition: eliminating de minimis intrusions of a citizen's liberty absent valid
reasonable suspicion. Our Supreme Court applied Rodriguez in State v. Jimenez, 308
Kan. 315, 420 P.3d 464 (2018), which Campbell cites for the baseline proposition that an
officer's questions about "travel plans" extends the duration and scope of an ordinary
traffic stop in violation of the Fourth Amendment to the United States Constitution.
Campbell notes that Deputy Gaede had returned all of Campbell's paperwork before
Deputy Gaede "began asking questions of [Campbell] about his travel plans." He argues
that, with no indicia of DUI, Deputy Gaede impermissibly extended the traffic stop and
only smelled alcohol for the first time during the additional questioning.


        Second, Campbell argues that Deputy Gaede's request for him to perform sobriety
tests was without reasonable suspicion. But by this point in the stop, Deputy Gaede had
already smelled alcohol. Campbell, however, asserts that reasonable suspicion was
negated by his ability to answer all questions, his ability to speak without slurring, and
his admission to consuming only one beer. Thus, he argues that the only indicia of
impairment were the smell of alcohol and the admission of consuming one beer. On that
basis, Campbell contends that these two indicia of impairment do not amount to
reasonable suspicion.
                                              4
       On the other hand, KDOR argues that the Rodriguez' and Jimenez' holdings are
inapplicable to this case. With that in mind, KDOR argues that some officer questions are
permissible when they relate to the purpose of the stop. State v. Schooler, 308 Kan. 333,
347, 419 P.3d 1164 (2018) (quoting Jimenez, 308 Kan. at 329). KDOR correctly points
out that the United States Supreme Court in Rodriguez is factually distinguishable
because the facts in this case fall within the exceptions stated in Rodriguez and Jimenez.
This exception expressly allows officers to follow up on highway or driver safety
concerns.


       When considering if reasonable suspicion exists, appellate courts review the trial
court's factual findings for substantial competent evidence and legal conclusions de novo.
State v. Moore, 283 Kan. 344, 350, 154 P.3d 1 (2007). "[I]nvestigatory detentions are
constitutionally permissible if an objective officer would have a reasonable and
articulable suspicion that the detainee committed, is about to commit, or is committing a
crime." State v. Hanke, 307 Kan. 823, 828, 415 P.3d 966 (2018). Investigatory detentions
"'must be temporary and last no longer than is necessary to effectuate the purpose of the
stop.'" State v. Doelz, 309 Kan. 133, 139, 432 P.3d 669 (2019). Public safety or
community caretaking reasons may justify an encounter between an individual and police
even when no civil or criminal infractions have occurred, so long as the encounter is
based on specific and articulable facts. Hanke, 307 Kan. at 827-28.


       On Campbell's first argument, Deputy Gaede's conversation with Campbell did not
require reasonable suspicion of criminal activity because it did not expand the scope of
the initial traffic stop. By way of example, "[t]o qualify as a task necessary to process the
initial stop, information gathering must be limited to the infraction prompting the stop or
those other matters directly related to traffic code enforcement, i.e., 'ensuring that
vehicles on the road are operated safely and responsibly.'" Jimenez, 308 Kan. at 317
(quoting Rodriguez, 575 U.S. at 355). Moreover, "the officer may also take 'negligibly
burdensome precautions' to complete the stop safely. But on-scene investigation into
                                           5
other crimes diverts from that mission and cannot become a permissible de minimis
intrusion." Jimenez, 308 Kan. at 317.


       The facts here resemble the example stated in Jimenez about a driver's inability to
control a vehicle:


       "For example, and without prejudging specific scenarios, consider when a vehicle is
       noticed veering off the roadside. Asking how long the driver has been behind the wheel
       reasonably could be seen as exploring fatigue issues, which relates to the initial infraction
       and safe vehicle operation. Similarly, asking whether the driver is under the influence
       could be related to that same infraction. In both instances, the responses may explain the
       erratic driving and might arguably be related to the officer's decision 'whether to issue a
       traffic ticket. . . . ' 135 S. Ct. at 1615. But such inquiry would be much harder to justify
       when the stop is 'for a loud muffler, a burned-out license plate light, or a just-ended
       parking violation.'" 308 Kan. at 329.


       Based on his testimony, Deputy Gaede expressed a statement of concern
immediately after handing Campbell his registration. The context justified the comment.
When Deputy Gaede first encountered Campbell, Campbell was stopped on the side of
the road and complaining of car trouble. Immediately after driving away from that
encounter, Campbell lost control of his vehicle and veered off the roadway.


       Highway safety is an interest "different in kind from the Government's endeavor to
detect crime in general." Rodriguez, 575 U.S. at 357. Deputy Gaede's comments were not
an on-scene investigation into other crimes which diverted from his mission of
conducting the traffic stop. See Jimenez, 308 Kan. at 317. Rather, his comments were
directly related to the traffic stop itself. Deputy Gaede's statement of concern could relate
to the fitness of the driver or the vehicle. And in this case, Campbell himself gave Deputy
Gaede reason to be concerned about his van. Because his statements were within the
scope of the initial stop and were therefore permissible, we need not address if Deputy


                                                     6
Gaede had reasonable suspicion to expand the stop for additional questioning. Thus,
Campbell's argument fails.


       For Campbell's second argument, Deputy Gaede again had reasonable suspicion to
request sobriety tests once he smelled alcohol and Campbell admitted to drinking alcohol.
See City of Wichita v. Molitor, 301 Kan. 251, 268, 341 P.3d 1275 (2015). Campbell
argues that Deputy Gaede did not have reasonable suspicion to request sobriety tests, but
Campbell provides no citations in support of this argument and it is directly contrary to
precedent. See 301 Kan. at 268 (noting that observable indicia of intoxication which can
support reasonable suspicion are the smell of alcohol and the driver's admission to having
consumed alcohol, in addition to the initial cause of the stop). As a result, Campbell’s
argument also fails.


Did the Trial Court Err in Ruling That the Officer Had Reasonable Suspicion to Request
a Preliminary Breath Test?


       Campbell argues that the factors Deputy Gaede relied on in requesting a PBT were
the following: Campbell's driving off the roadway, Campbell's inability to perform field
sobriety tests, and Campbell's odor of consumed alcohol about him. Campbell argues that
these factors are insufficient to establish reasonable suspicion because the factors were
counterbalanced by the absence of impairment indicators—no slurred speech, no
bloodshot eyes, and "no field sobriety tests [which] Campbell performed or attempted to
perform which indicated impairment." Additionally, Campbell argues that his admission
to consuming only one beer undermines reasonable suspicion. To that end, Campbell
relies on Molitor for the distinction between having alcohol in the body versus having a
blood alcohol content (BAC) over the legal limit.


       KDOR argues Campbell's late hour of his stop, his watery eyes, his admission of
alcohol consumption, his odor of alcohol, his impaired driving, his poor balance, and his
inability to complete sobriety tests gave Deputy Gaede reasonable suspicion supporting a
                                             7
PBT. As with Campbell's previous argument, when considering if reasonable suspicion
exists, appellate courts review the trial court's factual findings for substantial competent
evidence and legal conclusions de novo. Moore, 283 Kan. at 350.


       At the time of the stop, K.S.A. 2017 Supp. 8-1012(b) controlled the authority for
law enforcement officers to request PBTs:


               "A law enforcement officer may request a person who is operating or attempting
       to operate a vehicle within this state to submit to a preliminary screening test of the
       person's breath or saliva, or both, if the officer has reasonable suspicion to believe the
       person has been operating or attempting to operate a vehicle while under the influence of
       alcohol or drugs or both alcohol and drugs."


       Reasonable suspicion is determined by looking at the totality of circumstances as
viewed by a reasonable law enforcement officer. State v. Edgar, 296 Kan. 513, 521, 294
P.3d 251 (2013). To request a PBT, an officer must have reasonable suspicion to believe
the person has been operating or attempting to operate a vehicle while under the influence
of alcohol, that is, a BAC of .08 or more. Molitor, 301 Kan. at 266-67.


       Campbell's comparison of his case to the facts of Molitor is misplaced because
Campbell did not perform the sobriety tests that Molitor completed. The Molitor court
noted that "the subjective observations which might suggest to Officer Diaz that Molitor
was illegally intoxicated were offset by the objective indications that he was not." 301
Kan. at 268. As noted by the Molitor court, those indications were that Molitor had no
slurred speech, had no difficulty producing his driver's license, did not lose his balance
while exiting his vehicle or walking, "and, most importantly, passed the two admissible
SFSTs." 301 Kan. at 268. Campbell maintains that his failure to take the tests at all
should be treated the same way the Molitor court treated passing the sobriety tests. But
Campbell provides no support for this contention. Failure to support a point with
pertinent authority or show why it is sound despite a lack of supporting authority or in the

                                                      8
face of contrary authority is akin to failing to brief the issue. State v. Salary, 309 Kan.
479, 481, 437 P.3d 953 (2019).


       Failure to perform field sobriety tests would not result in the same outcome as
successfully completing the tests. Our Supreme Court has already addressed how
physical impediments affected sobriety testing in City of Dodge City v. Norton, 262 Kan.
199, 205, 936 P.2d 1356 (1997). Norman Norton complained of knee problems to the law
enforcement officer in that case, like Campbell in this case. Our Supreme Court held that
drivers "who fail field sobriety tests due to impairments other than drunkenness will be
protected by the results of the blood or breath testing performed following arrest." 262
Kan. at 205. Successful completion may offset the factors supporting reasonable
suspicion of DUI. Molitor, 301 Kan. at 268. But because Campbell did not successfully
complete any sobriety tests, Deputy Gaede had the reasonable suspicion to require
another test for impairment, the PBT. As a result, Campbell’s argument fails.


Did the Trial Court Err in Ruling That the Officer Had Probable Cause to Arrest
Campbell for DUI?


       Warrantless arrest is justified when, during a lawful detention, an officer develops
probable cause to believe the individual has committed or is committing an offense. State
v. Keenan, 304 Kan. 986, 994, 377 P.3d 439 (2016). Probable cause exists when the
officer's knowledge of the events creates a reasonable belief that the defendant has
committed a specific crime, but it does not require that the officer have evidence of every
element of the crime. In evaluating if an officer has probable cause, the court considers
the totality of the circumstances, given the information and fair inferences therefrom,
known to the officer at the time of the arrest. State v. Kraemer, 52 Kan. App. 2d 686,
692, 371 P.3d 954 (2016).


       Campbell argues that the trial court erred by discussing only the inculpatory
factors and not addressing how the exculpatory factors negated the indicia of impairment.
                                           9
Campbell argues that the first factor negating probable cause was the initial encounter
between Deputy Gaede and Campbell. When Deputy Gaede first approached Campbell,
who was stopped on the side of the road, Deputy Gaede saw no indicia of impairment and
allowed Campbell to leave. Campbell provides another explanation apart from
impairment for hitting the curb, namely drinking from a large water cup.


       Campbell also notes that, during all interactions, Deputy Gaede saw no problems
with balance or coordination, no bloodshot eyes, and no slurred speech. Campbell further
notes that the odor of alcohol was slight, not strong, and Deputy Gaede smelled it only
during the third conversation. Campbell summarizes the indicia of impairment was based
on only the following two things: a slight odor of alcohol and admission to consuming a
small amount. Campbell then compares his case to Chambers v. Kansas Dept. of
Revenue, No. 115,141, 2017 WL 1035442 (Kan. App. 2017) (unpublished opinion), as
persuasive authority that the odor of alcohol and admission of consumption of alcohol
alone do not even amount to reasonable suspicion, which is a lower standard than
probable cause.


       Campbell's comparison to Chambers is misplaced. Our Supreme Court outlined
three factors supporting reasonable suspicion in State v. Pollman, 286 Kan. 881, Syl. ¶ 7,
190 P.3d 234 (2008). On appeal, this court in Chambers held that only two of the three
factors from Pollman were present and thus there was no reasonable suspicion that
Chambers was DUI. 2017 WL 1035442, at *7. This court declined to consider KDOR's
argument that the initial infraction, a defective tag light, was an indicator of intoxication.
2017 WL 1035442, at *7. Thus, the only factors supporting reasonable suspicion were the
odor of alcohol that the officer smelled on Chambers' breath and Chambers' admission to
drinking. 2017 WL 1035442, at *8-9. This court held that these facts fell short of the
Pollman standard for reasonable suspicion and affirmed the trial court's reinstatement of
Chambers' license. 2017 WL 1035442, at *1, 9.



                                              10
       In Pollman, both Pollman and his wife were riding motorcycles when an officer
pulled over Pollman's wife for failing to signal a lane change. The officer told Pollman
that only his wife was stopped, not him, and Pollman needed to "move along." 286 Kan.
at 883. Pollman failed to comply with multiple instructions to stop obstructing the traffic
stop by either pulling into a parking lot or at least walking away. At that point, the officer
smelled alcohol and asked Pollman if he had been drinking. Pollman admitted to
consuming alcohol. Thus, the three factors which justified reasonable suspicion of DUI in
Pollman were the following: (1) the acts of the initial infraction, (2) the smell of alcohol,
and (3) the admission to drinking alcohol. 286 Kan. 881, Syl. ¶ 7; see also Molitor, 301
Kan. at 268 (citing Pollman as setting a "low bar" for reasonable suspicion).


       Here, the facts are dissimilar from Chambers and like Pollman. Pollman's refusal
to follow instructions were one factor giving police reasonable suspicion that his behavior
was influenced by intoxication. The initial traffic infraction of a defective tag light in
Chambers does not relate to behavior in the same way. Here, Campbell's initial infraction
of hitting the curb could have multiple explanations, including mechanical trouble, driver
fatigue, driver distraction, or intoxication. When combined with the odor of alcohol and
the admission to drinking alcohol, the traffic infraction supports reasonable suspicion just
as the infraction did in Pollman. Thus, Campbell's argument that Deputy Gaede did not
even have reasonable suspicion, let alone probable cause, is not supported by Chambers
and Pollman.


       We recall our discussion of Norton in the preceding section in determining if
Deputy Gaede had probable cause to arrest Campbell. The facts here are even more like
Norton than they are to Pollman. Norton failed to stay in his lane and narrowly missed
construction barrels. Norton smelled of alcohol and had bloodshot eyes. Norton admitted
consuming alcohol. And, as discussed in the preceding section, Norton told the arresting
officer that his bad knees were the cause of his inability to complete sobriety tests
successfully. Similarly, Campbell left his lane, striking the curb and narrowly missing a
pole. Campbell smelled of alcohol and had watery eyes. Campbell admitted to consuming
                                          11
alcohol. Campbell attributed his inability to do sobriety tests to his bad back and, like
Norton, bad knees. Deputy Gaede had indicia of Campbell's intoxication that were like
the indicia which supported probable cause in Norton.


         In addition to the same indicia as in Norton, Deputy Gaede also had Campbell's
refusal to take the PBT as a factor supporting probable cause. PBTs are authorized under
K.S.A. 2017 Supp. 8-1012. According to that statute, PBT results "shall be used for the
purpose of assisting law enforcement officers in determining whether an arrest should be
made and whether to request the tests authorized by K.S.A. 8-1001." The Kansas
Legislature explicitly authorized the use of PBT results in determining reasonable
grounds; thus, it also authorized the use of PBT refusals. See Chambers, 2017 WL
1035442, at *5 (cause to arrest for DUI). An officer may draw a negative inference from
a driver's refusal to take a PBT. Forrest v. Kansas Dept. of Revenue, 56 Kan. App. 2d
121, 128, 425 P.3d 624 (2018). The refusal amounts to circumstantial evidence that the
driver knows he or she has been drinking and would likely fail the test. 56 Kan. App. 2d
at 128. Deputy Gaede had probable cause to arrest Campbell for DUI because Deputy
Gaede observed the same indicia of intoxication as the officer in Norton and had the
additional factor of Campbell's refusal to take the PBT. As a result, Campbell’s argument
fails.


         Affirmed.




                                             12